Mackintosh, J.
(concurring)—By the adoption of the initiative and referendum amendments the people of this state became a part of the legislative branch of the state government, and all legislative actions, except those especially exempted, are subject to their *200participation. The reasons which have led up to this modern form of legislation are as set forth in Judge Chadwick’s opinion and, upon both authority and reason, no curtailment of this power should now be judicially sanctioned. If the people have declared their intention to assert their authority over the legislature in acts many of which are of temporary or small importance, it was surely their intention to preserve to themselves the right of reviewing legislative action of lasting and great importance, and within this category assuredly fall all actions dealing with the amendment of the Federal constitution. It would be idle to say that the right of referendum could be exercised in the unimportant matters and not in the important.
The dissenting opinion of Judge Parker indulges in altogether too narrow and restricted an interpretation of the right of referendum, and seems to be entirely out of harmony with the course of the decisions of this court upon this and kindred matters arising under laws affecting modern legislative and governmental functions. By strict adherence to dictionary definitions, this dissenting opinion crushes the spirit of the constitutional provisions under consideration, and if it were the prevailing view in this case, would mark a step backward by a court which has come to be recognized as rather liberal in its interpretation of legislation aimed at the correction of social and public evils. It is clear to my mind that the law contemplated the submission to the people of all legislative acts, using that word in its broad signification, and it is also clear that the constitution of the United States, in providing for amendments thereof, intended that those amendments should by Congress be submitted to the legislative powers of the various states, and that the term “legislature,” as used in that broad way, was not *201meant to refer merely to what is commonly called a legislature.
The view expressed by Judge Fullerton appears to me to be equally as untenable as those written by Judge Parker and those agreeing with him. As I understand it, that view is that because the legislature ratified the proposed constitutional amendment by joint resolution instead of by an act, that therefore there has never been any ratification by the state of Washington of the proposed prohibition amendment. The answer to this has been admirably expressed in the majority opinion, and it would appear to be self-evident that the technical manner of signifying the agreement of the legislative body is a question which should be determined by the Congress of the United States and is not a matter of our concern.
I am compelled by the majority opinion to concur in the result therein arrived at.